Title: To James Madison from Richard Skinner, 15 July 1803 (Abstract)
From: Skinner, Richard
To: Madison, James


15 July 1803, Manchester, Vermont. Resigns the office of commissioner of bankruptcy because it conflicts with his previous appointment to a state office. Recommends Jonathan E. Robinson of Bennington, “a Gentln. of real merit” and the son of Jonathan Robinson, chief justice of the Vermont Supreme Court.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Skinner”). 1 p.; docketed by Jefferson. On the same date Israel Smith also wrote to JM recommending Robinson (ibid.; 1 p.; docketed by Jefferson).



   
   Jonathan Robinson (1756–1819) was a lawyer, state legislator, and chief justice of the Vermont Supreme Court, 1801–7. He served as a U.S. senator from 1807 to 1815.


